Cite as 2015 Ark. App. 648

                ARKANSAS COURT OF APPEALS
                                     DIVISION III
                                    No. CV-14-1099


                                               Opinion Delivered   November 12, 2015
RICHARD J. ORINTAS AND M.
MELANIE ORINTAS                                APPEAL FROM THE GARLAND
                    APPELLANTS                 COUNTY CIRCUIT COURT
                                               [NO. CV-2012-324]
V.
                                               HONORABLE LYNN WILLIAMS,
POINT LOOKOUT PROPERTY                         JUDGE
OWNERS ASSOCIATION BOARD OF
DIRECTORS                                      AFFIRMED
                    APPELLEE



                           M. MICHAEL KINARD, Judge

       Appellants Richard and Melanie Orintas appeal from the trial court’s orders striking

their third amended complaint and granting summary judgment to appellee Point Lookout

Property Owners Association Board of Directors (the Board). We affirm.

      Appellants filed their original complaint on April 19, 2012, an amended complaint on

November 5, 2012, and a second amended complaint on February 12, 2013, against the

Board and Diane Kesling Silberstein. Appellants asserted causes of action for breach of

contract, breach of fiduciary duty, slander, libel, slander of title, and boat damages.

Silberstein was subsequently dismissed with prejudice. Both appellants and the Board filed

motions for summary judgment. A hearing on the motions was scheduled for August 29,

2014. Three days before the hearing, on August 26, 2014, appellants filed a third amended

complaint, amending only the libel and slander claims. After the hearing, the trial court
                                 Cite as 2015 Ark. App. 648

entered orders granting the Board’s motion for summary judgment, denying appellants’

motion for summary judgment, and striking the third amended complaint.

       For their first point on appeal, appellants contend that the trial court erred in granting

summary judgment to the Board. However, other than reciting the standard for summary

judgment and the Board’s contentions below, appellants’ argument consists only of the

conclusion that “appellants have provided this circuit court with substantial and material facts

in its pleadings, exhibits, and affidavit to support a denial of appellee’s motion for summary

judgment.”

       Our supreme court has repeatedly held that it will not consider an argument if the

appellant does not make a convincing argument or cite authority to support it. Koch v.

Adams, 2010 Ark. 131, 361 S.W.3d 817. It is not the duty of this court to research or

develop arguments for an appellant on appeal. Smith v. Heather Manor Care Center, Inc., 2012
Ark. App. 584, 424 S.W.3d 368. The failure to develop a point legally or factually is reason

enough to affirm the circuit court. Walters v. Dobbins, 2010 Ark. 260, 370 S.W.3d 209.

Although appellants appeal pro se, they are held to the same standard as appellants

represented by counsel. Robinson v. MidFirst Bank, 2014 Ark. App. 342. Because appellants

have failed to present this court with convincing and developed arguments, we affirm the

trial court’s grant of summary judgment.

       In their reply brief, appellants have developed some arguments and referred to the

evidence submitted below. However, an argument made for the first time on reply comes

too late. Rymor Builders, Inc. v. Tanglewood Plumbing Co., 100 Ark. App. 141, 265 S.W.3d
2
                                 Cite as 2015 Ark. App. 648

151 (2007). Unless the appellant opens the briefing with all its arguments for reversal, the

appellee has no opportunity to respond to those arguments in writing. Id. It is well

established that we will not consider an argument made for the first time in a reply brief.

Abdin v. Abdin, 94 Ark. App. 12, 223 S.W.3d 60 (2006).

       For their second point on appeal, appellants argue that the trial court abused its

discretion in striking their third amended complaint. With the exception of pleading the

defenses mentioned in Rule 12(h)(1), a party may amend his pleadings at any time without

leave of the court. Ark. R. Civ. P. 15(a). Where, however, upon motion of an opposing

party, the court determines that prejudice would result or the disposition of the cause would

be unduly delayed because of the filing of an amendment, the court may strike such amended

pleading or grant a continuance of the proceeding. Id. The circuit court is vested with

broad discretion in allowing or denying amendments. Neal v. Sparks Regional Medical Center,

2012 Ark. 328, 422 S.W.3d 116. While Rule 15 allows for liberal amendments of pleadings,

we adhere to our well-established standard of review that we will not reverse a circuit court’s

decision allowing or denying amendments to pleadings absent a manifest abuse of discretion.

Id.

       Appellants first complain that the Board did not file a written motion to strike;

however, Rule 15 does not require a written motion, and the court recognized the Board’s

oral motion at the hearing. The Board’s motion for summary judgment was filed May 15,

2014, the hearing was scheduled for August 29, 2014, and the amended complaint was filed

August 26, 2014. At the hearing, the trial court noted that the hearing date had been set


                                              3
                                  Cite as 2015 Ark. App. 648

since July 11, yet appellants had not filed the amended complaint until three days before the

hearing and had not filed a motion for continuance or notified the court that they intended

to file another amendment. The court found that the late filing of the amended complaint

was prejudicial to the Board because it would deny the Board the right to address all claims

and causes of action asserted by appellants at the scheduled hearing.

       Appellants contend that the Board was not prejudiced by the amendment because it

did not put forth a new theory of the case and the Board did not move for a continuance.

Appellants claim that the amendment would not have caused undue delay because the case

had not been set for trial. In Stoltz v. Friday, 325 Ark. 399, 926 S.W.2d 438 (1996), the

supreme court held that the striking of the amended complaint was not an abuse of discretion

when the amendment was filed nearly one year after the original complaint was filed, the

amendment was filed while the defendant’s motion for summary judgment was pending, and

the trial court’s ruling on the motion for summary judgment would also be dispositive of the

claims asserted in the amended complaint. Under similar circumstances here, we cannot say

that the trial court abused its discretion.

       Affirmed.

       VIRDEN and HOOFMAN, JJ., agree.

       Richard J. Orintas and M. Melanie Orintas, pro se appellants.

       Elliott Law Firm, by: Jeffrey C. Elliott, for appellee.




                                                4